Yista por segunda vez la moción sobre desestimación que ante-cede, de acuerdo con la resolución de esta corte dejando sin lugar la desestimación decretada en noviembre, 30, 1932, y no habiendo el apelante hecho constar debidamente las fechas de las gestiones por ella realizadas con posterioridad al 23 de séptiembre del presente año, por los motivos expresados en dicha resolución de noviembre 30, 3932, se desestima nuevamente la apelación interpuesta contra la sen-tencia dictada en favor de la parte apelada con fecha 20 de septiem-bre de 1930.